Case 7:20-cr-00517-VB Document 38 Filed 01/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

--X [ees pf ncaf

UNITED STATES OF AMERICA, : ane ol Ly [ -
: ORDER
Vv.
20 CR 517 (VB)
KAREEM GRANT et al.,
Defendant.

ts a nt tnt Set tH Sth Sh et SOR tS et i dn et vt St Aft nd Su Hm tS bn tn Sh nt x

As discussed on this date at a conference held by telephone and attended by all parties
and their counsel, a status conference in this matter is scheduled for March 15, 2021 at 3:00
p.m. Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By March 8, 2021, defense counsel shall advise the Court in writing, and by
filing a letter on the docket, as to whether their clients waive their right to be physically present
and consent to appear by telephone.

2, At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: January 15, 2021
White Plains, NY
SO ORDERED:

Vue

Vincent L. Briccetti
United States District Judge

 
